Title: William D. Meriwether to Thomas Jefferson, 17 October 1816
From: Meriwether, William D.
To: Jefferson, Thomas


          
            Dear Sir
            October 17th 1816
          
          Understanding by your grandson Mr Randolph, that you have declined to take the property claimed by the legatees of Bennett Henderson Decd, as it was valued to you, by Martin Dawson, I am desirous of knowing explicitly, whether or not, you will give up the property so claimed by them, and pay the rents due thereon, peaceably, and without my having recourse to law to
			 obtain the same: but I assure you, I prefer Setling all the points in controversy, in an amicable way, and will with pleasure submit them, to the decision, of two or more disinterested persons,
			 as
			 you may prefer. Give me your answer to this as speedily as possible   accept assurance of my esteem &c
          W D Meriwether
        